Citation Nr: 1216291	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-32 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Christopher Loianono, Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1972 to July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

During his hearing before the undersigned, the Veteran stated that he was treated at several VA facilities, including Bay Pines, Wilkes-Barre, Allentown and Port Charlotte.  The file does not contain records from Wilkes-Barre or Allentown.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  

The Veteran claims two stressor incidents in service.  First he states that in March 1973, he was in an altercation with another solder after that soldier placed a pistol to your head while he was stationed at Fort Sill.  He reported that the gun misfired and he and the soldier then fought.  He indicated that the other soldier was hospitalized and subsequently court martialed. He indicated that he was a witness at the court martial proceeding.  His second claimed stressor occurred in 1975 when he was in Trafalgar Germany and he reported a gang assaulted his wife at a club and he had to fight to escape with her. 

As to the first stressor the Veteran gave the name and social security number of the soldier that he claimed assaulted him as well as information regarding the court martial proceedings in which he testified.  While the RO contacted the U.S. Army Crimes Record Center, it incorrectly requested information on the Veteran's court martial not the court martial of R. M..  The RO has not attempted to obtain the documents pertinent to the court martial of R. M., the soldier that the Veteran claims assaulted him.  As to the second stressor, the Veteran's wife stated that this incident occurred.  The Veteran stated that the Military Police were called and they stayed at his home off base until the Veteran and his wife could leave the next day.  The RO has not undertaken any attempts to verify this stressor.  

The Board must also remand for a VA examination for the acquired psychiatric disability claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's medical records indicate a current diagnosis of depression apart from PTSD, as well as diagnoses of PTSD.  The Veteran has provided a lay history of depressive symptoms since the alleged in-service stressors as part of his PTSD and he was treated in service for emotional complaints.  Psychiatric disabilities other than PTSD do not require independent corroboration in the same manner as PTSD claims. The Veteran was not provided a VA examination pursuant to his claim. The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the VA medical facilities in Wilkes-Barre, and Allentown.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Obtain all documents pertinent to the court martial proceeding of R.M. in 1973 to determine the relationship of this proceeding to the Veteran's claim.  Additionally attempt to obtain from all potential sources information regarding the assault of the Veteran and his wife while he was stationed in Germany in 1975.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  After conducting the search for records which might corroborate the Veteran's stressors and the Veteran's VA treatment records, the RO should schedule the Veteran for a VA examination for his acquired psychiatric disability to include PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any. 

The VA examiner is asked to provide opinions for the following questions: 

a) what is the current diagnosis of the Veteran's acquired psychiatric disability(ies)?

b) if the Veteran has PTSD, is it at least as likely as not (fifty percent or greater) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD; and 

c) if the Veteran has an acquired psychiatric disability other than PTSD, is it at least as likely as not (fifty percent or greater) that the Veteran's symptoms are related to the claimed stressors or to his inservice treatment for emotional complaints?

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner.  All findings should be described in detail and all necessary diagnostic testing performed.  A complete rationale is required for all opinions rendered.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


